         Case 5:21-cv-00217-ESC Document 16 Filed 07/26/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


BROOKE ASHTON TABOR,                            §
INDIVIDUALLY AND A/N/F KENNEDI                  §
TABOR;                                          §                SA-21-CV-00217-ESC
                                                §
                  Plaintiff,                    §
                                                §
vs.                                             §
                                                §
FITNESS INTERNATIONAL, LLC,                     §
                                                §
                  Defendant.                    §

                                            ORDER

       Before the Court in the above-styled cause of action is the parties’ Agreed Motion to

Appoint Guardian Ad Litem [#15]. By their motion, the parties inform the Court that they have

reached a full and final settlement of all claims asserted by Plaintiff against Defendant and that

the settlement involves the interest of Kennedi Tabor, a minor child. The parties ask the Court to

appoint Troy A. Brookover as guardian ad litem to protect the interests of Kennedi Tabor with

respect to the settlement so that the parties may present the settlement to the Court for

consideration and approval. The Court will grant the parties’ motion.

       IT IS THEREFORE ORDERED that the parties’ Agreed Motion to Appoint Guardian

Ad Litem [#15] is GRANTED.

       IT IS FURTHER ORDERED that Troy A. Brookover, The Law Offices of Troy A.

Brookover, 14100 San Pedro Avenue, Suite 550, San Antonio, Texas 78232, 210-321-9792,

troy@brookoverlaw.com, a duly licensed attorney at law, is hereby APPOINTED as the

Guardian ad Litem for Kennedi Tabor, a Minor Child, to protect her interest with respect to

Plaintiff’s settlement with Defendant.



                                                1
         Case 5:21-cv-00217-ESC Document 16 Filed 07/26/21 Page 2 of 2




       IT IS FURTHER ORDERED that a reasonable fee for the Guardian ad Litem’s review

of the settlement with Defendant and appearance at the prove-up hearing shall be taxed against

Defendant.

       IT IS FURTHER ORDERED that the Clerk forward a copy of this Order to Mr.

Brookover.

       IT IS FINALLY ORDERED that counsel for Plaintiffs and Defendants provide Mr.

Brookover with sufficient information whereby he can make an appropriate recommendation to

this Court on the parties’ settlement. The Guardian Ad Litem should file his recommendation

under seal with the Court within 30 days of this Order.

       SIGNED this 26th day of July, 2021.




                                    ELIZABETH S. ("BETSY") CHESTNEY
                                    UNITED STATES MAGISTRATE JUDGE




                                               2
